Poch, J. This claim arises out of a criminal offense which occurred on March 13, 1975, at 1310 West Addison Street, Chicago, Illinois. The Claimant seeks compensation pursuant to the provisions of the “Crime Victims Compensation Act,” hereinafter referred to as the Act (Ill. Rev. Stat., Ch. 70, Sec. 71, et seq.). Based on the investigatory report of the Attorney General and other documentary evidence this Court entered on order denying the claim on December 9, 1977. The Claimant objected to the order and sought a full hearing on the merits of her claim. This claim was assigned to a Commissioner of this Court for the taking of evidence. At said hearing the Claimant testified in support of her claim. Based on the preponderance of evidence adduced at said hearing, the Claimant was a victim of a violent crime defined in Sec. 2(c) of the Act, to-wit: Robbery. As the result of her injuries the Claimant incurred a hospital bill from Illinois Masonic Hospital for $11,779.60 and a physician’s bill from Dr. Walter Schwartz for $500.00. Both bills were paid in full by Medicare benefits. At the time the Claimant was receiving public aid benefits. While totally disabled from March 13, 1975, to June 30,1975, the Claimant was not employed and had not been employed for over ten years before the incident. Therefore, she suffered no loss of earnings. The Claimant suffered serious injuries causing pain and suffering but this is not a compensable loss under the Act. Since the Claimant incurred no loss of earnings and incurred no pecuniary loss she is not entitled to any award. Based on the foregoing evidence her claim must be denied. It is hereby ordered that the order of this Court of December 9,1977, stand the claim of Ann Di Domenico be, and the same is hereby denied.